Citation Nr: 0535100	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  95-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition as 
secondary to service-connected bilateral pes planus.

2.  For the period June 27, 1994, to November 30, 2004, 
entitlement to an evaluation in excess of 20 percent for a 
left ankle disability.

3.  For the period December 1, 2004, to September 20, 2005, 
entitlement to an evaluation in excess of 30 percent for a 
left ankle disability.

4.  For the period commencing September 21, 2005, entitlement 
to an evaluation in excess of 30 percent for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran an increased rating for his left ankle 
disability and denied the veteran service connection for a 
back condition as secondary to his service-connected 
bilateral pes planus.  In July 2000, the RO increased the 
veteran's rating for his left ankle disability to 20 percent, 
effective June 27, 1994.  In May 2005, the RO increased the 
veteran's rating for his left ankle disability to 30 percent, 
effective December 1, 2004.  The veteran requests a higher 
rating for his left ankle disability and requests service 
connection for a back condition as secondary to a service-
connected disability.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.

The Board notes that in the veteran's June 2005 Form 9, he 
raised the issue of entitlement to an increased rating for a 
scar on the left ankle.  This issue is referred to the RO for 
further development and adjudication.

The issues of entitlement to an evaluation in excess of 20 
percent for a left ankle disability for the period June 27, 
1994, to November 30, 2004; and, entitlement to an evaluation 
in excess of 30 percent for a left ankle disability for the 
period December 1, 2004, to September 20, 2005, are addressed 
herein, whereas the issues of entitlement to service 
connection for a back condition as secondary to service-
connected bilateral pes planus and entitlement to an 
evaluation in excess of 30 percent for a left ankle 
disability, commencing September 21, 2005, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1. VA's duty to assist the veteran in developing all evidence 
pertinent to the claim has been met.

2.  For the period June 27, 1994, to November 30, 2004, the 
veteran's left ankle disability was predominantly manifested 
by plantar flexion limited to 20 degrees, dorsiflexion 
limited to five degrees, inversion limited to 10 degrees, 
eversion limited to 10 degrees, and no ankylosis.

3.  For the period December 1, 2004, to September 20, 2005, 
the veteran's left ankle disability was manifested by plantar 
flexion limited to 20 degrees, dorsiflexion limited to zero 
degrees, inversion limited to less than 10 degrees, and 
eversion limited to less than 10 degrees.


CONCLUSIONS OF LAW

1.  For the period June 27, 1994, to November 30, 2004, the 
criteria for an evaluation in excess of 20 percent for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2005).

2.  For the period December 1, 2004, to September 20, 2005, 
the criteria for an evaluation in excess of 30 percent for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim for the 
veteran's increased rating for a left ankle disability was 
received in June 1994, before the enactment of the VCAA.  

An RO letter dated in July 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the July 2003 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his left 
ankle disability had increased in severity.  By this letter, 
the veteran was notified of what evidence, if any, was 
necessary to substantiate his claim and it indicated which 
portion of that evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As a 
practical matter, the Board finds that the veteran has been 
notified of the requirements of VCAA because the August 2003 
supplemental statement of the case pertaining to the issue of 
increased rating for a left ankle disability contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  In this circumstance, the Board is satisfied that 
the appellant has been adequately informed of the need to 
submit relevant evidence in his possession.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the March 1995 statement of the case and 
February 1997, July 2000, February 2002, August 2003, June 
2004, April 2005, June 2005, and July 2005 supplemental 
statements of the case provided guidance regarding the 
evidence necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In June 1994, the veteran submitted a claim for an increased 
rating, in part, for his left ankle disability.  At the time 
of the claim, the left ankle was rated 10 percent disabling.

In June 1995, the veteran testified before a hearing officer 
at an RO hearing.  He stated that he was given an ankle brace 
for his ankle; however, he had nerve damage in his ankle and 
was told by the physician that the ankle brace would make his 
condition worse.  He stated that his ankle continued to give 
out on him and he had burning pain that was probably from a 
damaged nerve.  He worked as a correctional officer and sat 
down while working, but on his previous unit, he went up and 
down stairs and had a problem with the stairs.  

In August 1995, the veteran underwent a VA examination, 
wherein he reported that his left ankle would go out and 
specialists told him that it was because of scar tissue.  
Physical examination revealed that the left ankle appeared 
normal except for a long left lateral incision.  Range of 
motion testing of the left ankle was performed and revealed 
pronation at 0 degrees, supination to 45 degrees, plantar 
flexion to 35 degrees and dorsiflexion to five degrees.  
Photographs of the veteran's dorsiflexion and plantar flexion 
were also of record.  An X-ray of the left ankle revealed a 
negative left ankle.  The diagnosis was decreased left ankle 
range of motion status post surgery.

In January 1997, the veteran testified during an RO hearing.  
He stated that his ankle still gave out on him.  He stated 
that three or four doctors said that he had a trapped nerve 
in his left ankle.  He was afraid of stairs because he felt 
that his ankle would give out on him.  His ankle gave out on 
him the week before and that was the reason he wore an ankle 
brace.  He stated that he had scar tissue on his left ankle.  
He had numbness and tingling around his ankle as a result of 
the trapped nerve.

A March 1997 VA outpatient medical record shows that the 
veteran complained of burning pain on the lateral side of the 
left leg since he underwent left ankle surgery in service.  
He was referred for an electromyograph (EMG) test to rule out 
a left superficial peroneal neuropathy.  Physical examination 
revealed that the left leg was fully functional with good to 
normal muscle strength and normal muscle reflexes.  The 
veteran reported a decrease in pin prick sensation on the 
lateral side of the left lower leg and the left foot.  He had 
normal gait and ambulation.  EMG and nerve conduction studies 
were normal.

In January 1998, the veteran underwent a VA examination.  He 
reported having daily left ankle pain.  Ambulation and daily 
activities made the pain worse with the pain ranging from 
moderate to severe.  There was no associated swelling, no 
flare-ups, and no prescribed medication for the left ankle.  
He had no dislocation or subluxation and no evidence of 
inflammation.  The veteran wore a left ankle brace when he 
went to work.  He was employed full time as a prison guard.  
His standing tolerance was limited to 15 minutes.  His 
ambulation skills were limited to half a block.  He did not 
ambulate any further because of pain in the left ankle.  He 
could not run or participate in sports such as basketball.  
Range of motion testing of the left ankle revealed 
dorsiflexion to 10 degrees and planter flexion to 20 degrees.  
Circumference of the left calf was 37 cm. and circumference 
of the right calf was 38 cm.  The examiner noted that the 
joint of the left ankle was painful with moderate 
dorsiflexion through the range and with the plantar flexion.  
The veteran's gait was antalgic and there was no ankylosis of 
the left ankle.  There was no evidence of a fracture, 
dislocation of inflammation.  The examiner reviewed the March 
1997 EMG test of the lower extremities and noted that the 
test results showed to be normal.  X-rays showed anterior 
spurring of the tarsal navicular in the left ankle.  The 
diagnosis was residual of Watson-Jones procedure of the left 
ankle with arthritic changes.

In July 2000, the veteran testified during an RO hearing and 
stated that he did not have much movement in his left ankle 
and had a lot of pain.  He also stated that he had used most 
of his sick days from work because of his ankle and foot 
disabilities.  His doctor advised him not to use a lot of 
stairs because of his ankle.  He did not run or play 
basketball because of his left ankle and the fear of re-
injuring it.

In July 2000, the RO increased the veteran's rating for his 
left ankle disability to 20 percent, effective June 27, 1994.

A December 2000 VA outpatient medical record shows that the 
veteran complained of acute onset of left ankle pain.  He 
stated that it was hard to walk.  He walked with a noticeable 
limp.  Physical examination revealed that the left ankle was 
tender, slightly swollen and warm to touch.  The diagnosis 
was ankle pain.  A kinesiotherapist examined the veteran and 
found that he ambulated without an assistive device with a 
limp favoring the left foot because of pain.  He had 
decreased strength in the left ankle.  The kinesiotherapist 
stated that the veteran's limp was because of left ankle 
surgery and decreased stability.

A January 2001 private medical record from T.B., M.D. showed 
that the veteran was tender to palpation over the posterior 
tibial tendon with marked swelling over the tendon.  He had 
pain with passive inversion of the ankle.  Inversion and 
eversion were somewhat limited because of his pain.  Ankle 
dorsiflexion was neutral.  Plantar flexion was to 
approximately 30 degrees.  He had no fixed deformities in the 
midfoot or forefoot although the midfoot motion was a bit 
limited secondary to his pain with transverse tarsal motion.  
X-rays of the left ankle that were brought in were normal.  
Reference was not made to the date of the X-rays.  The 
diagnosis was posterior tibial tendinitis, possible rupture.

A February 2001 private medical record from T.B., M.D. shows 
that the veteran returned for a follow-up visit and the 
results of his MRI.  The MRI showed abnormal signal within 
the tendon sheath of the tibialis posterior tendon and the 
flexor hallucis longus tendon.  There was no definite 
evidence of a tear or degenerative area in the tendon itself.  
It also had some degenerative changes and chondromalacia at 
the talonavicular joint.  There was a cystic area noted in 
the fibula and the calcaneus that was most likely from tendon 
tunnel where he had his previous lateral ligament 
reconstruction in the ankle.  The veteran reported that he 
continued to have a burning pain over the medial aspect of 
the left ankle.  Physical examination revealed that he was 
still tender over the posterior tibial tendon and under the 
medial malleolus and up to its attachment to the navicular 
bone.  Slight swelling was noted.  The diagnosis was 
tendinitis posterior tibial tendon on the left with marked 
pes planus.  T.B., M.D. recommended that a triple arthrodesis 
would be beneficial.  In a March 2002 statement, the 
physician noted that the veteran had tibial tendinitis 
rupture on the left and resultant heel valgus.  His symptoms 
included pain and swelling to the left ankle and foot.  X-ray 
studies revealed a normal alignment of the ankle.

A May 2002 VA outpatient medical record shows that the 
veteran had decreased range of motion of the bilateral 
ankles, particularly in plantar flexion as well as inversion.  
The physician also noted negotiable activity in the posterior 
tibialis on the left.

A September 2002 VA outpatient medical record shows that the 
veteran's MRI from a private hospital revealed left posterior 
tibialis tendon rupture.  The diagnosis was left posterior 
tibial tendon rupture with bilateral tibialis anterior 
weakness.

An October 2002 VA outpatient medical record shows that the 
veteran complained of instability of his left ankle.  He was 
found to have a valgus hindfoot deformity.  He was tender 
over the posterior tibial region and had pain with 
dorsiflexion and inversion of the left ankle.

A November 2002 private medical record from Dr. T.B., noted 
that the veteran's left ankle was tender with palpation over 
the posterior tibial tendon behind and underneath the medial 
malleolus up to the navicular on the left.  There was 
swelling of this area.  He had mild pain with passive 
inversion of the left ankle.  He had weakness with plantar 
flexion and inversion of the left ankle, and the left ankle 
was stable.  The diagnosis was posterior tibial tendon 
dysfunction on the left.

In a June 2003 VA outpatient medical record, it is shown that 
the veteran complained of bilateral ankle pain.  He 
complained of a burning sensation across the front of the 
left ankle.  He was wearing no ankle brace.  He had zero 
percent range of motion of the left ankle in flexion and 
extension because of an old surgery.  The diagnosis was left 
ankle pain due to tibial tendinitis rupture.

A July 2003 VA outpatient medical record shows that the 
veteran complained of bilateral ankle pain that had become 
worse over the last year.  The veteran reported that he had 
pain in the left ankle that radiated from the medial 
malleolus up several centimeters into his leg.  The pain was 
constant and rated an eight out of 10.  He described the pain 
as throbbing and burning.  Range of motion testing of the 
left ankle revealed five degrees of dorsiflexion and 
approximately 20 degrees of plantar flexion.  He had good 
subtalar movement.  He did sublux slightly laterally on 
stressing.  His heel was in the neutral position.  He did not 
have tenderness to palpation about his ankle or midfoot.  He 
had normal dorsalis pedis pulse.  His sensation to light 
touch was intact.  Strength examination showed him to have 
generalized weakness of the left ankle compared to the right.  
On standing and toe raising, he had some mild dysfunction of 
his posterior tibia bilaterally most pronounced on the left 
with minimal movement of the heel upon raising to the ball of 
his foot.  X-rays revealed mild spurring of the talar 
navicular joint.  The ankle joint itself looked good.  He did 
have some mild degenerative joint disease.  He had associated 
postoperative changes in his left distal fibula.  The 
diagnosis was bilateral foot pain, left greater than right, 
with left posterior tibial tendon dysfunction.

A July 2003 VA bone scan of the whole body revealed that the 
left foot findings were consistent with history of post 
traumatic and post surgical changes, with probable subsequent 
degenerative change.  There was also possible calcification 
of the left plantar tendon.

An October 2003 VA outpatient medical record shows that the 
veteran's sensation of the left ankle was intact.  He had 
normal capillary refill and pulses distally.  There was 
weakness with inversion, but no hindfoot instability.  The 
diagnosis was possible posterior tibial tendon rupture.

In May 2004, the veteran underwent a VA examination, during 
which the veteran reported that his left ankle had pain that 
was a 10 on a one to 10 scale in severity.  Physical 
examination revealed that the veteran could dorsiflex the 
left ankle to 25 degrees.  Plantar flexion of the left ankle 
was to 20 degrees, eversion was to 10 degrees, and inversion 
was to 10 degrees.  There was a moderate inversion deformity 
of the left ankle.  There was medial ankle tenderness and 
moderate hindfoot valgus deformity of the left foot.  MRI of 
the left foot conducted in April 2004 showed probable 
ruptured posterior-tibial tendon.  The diagnosis, pertaining 
to the left ankle, was degenerative joint disease of the 
bilateral ankles with operative repair on the left and repeat 
operative repair anticipated in the near future in the form 
of reconstruction and posterior-tibial operative repair.  The 
VA physician noted that the veteran's range of motion of the 
ankle was diminished.  There was evidence of painful motion 
of the ankle, no additional limitation with repetitive use, 
and no additional limitation during a flare-up.

In October 2004, the veteran sought treatment at the VA 
medical center for follow-up treatment from a left posterior 
tibial tendon reconstruction with calcaneal slide performed 
four months prior to the visit.  Physical examination 
revealed that the veteran had no significant tenderness on 
the left foot and ankle, although he had some mild subjective 
decreased sensation to light touch over the dorsolateral 
aspect of his left ankle.  He was intact to sensation to his 
toes.  He had minimal tenderness over the posterior aspect of 
his calcaneus.  Otherwise, the skin was warm, dry, and intact 
without signs of infection.  The diagnosis was four months 
status post left posterior tibial tendon reconstruction with 
calcaneal slide with mild paresthesias over the dorsolateral 
aspect of the ankle for at least one month.

A November 2004 VA outpatient treatment record shows that the 
veteran complained of having difficulty walking due to pain 
in his left ankle.  His functional limitations included 
limited walking, climbing, standing and being unable to jump.  
Range of motion of the left ankle in dorsiflexion was to 20 
degrees.  Plantar flexion was to 23 degrees.  Eversion was to 
five degrees and inversion was to zero degrees.  A manual 
muscle test was performed and revealed active movement 
against gravity and some resistance for left ankle 
dorsiflexion, plantar flexion, and eversion.  There was a 
barely detectable flicker or trace of contraction for left 
ankle inversion.  There was pain and tenderness on palpation 
elicited along the left lateral malleolar and heel areas.  
The veteran limped on the left side and walked with a single 
post cane.  There was significant limitation of motion of 
both ankles with the left being greater than the right, and 
instability of the left ankle.  The neurological examination 
was within normal limits for sharp/dull and light touch.  The 
physician noted that there was significant decline in 
functional mobility due to pain, weakness and limitation of 
motion of both ankles, the left being greater than the right.

In February 2005, the veteran testified during an RO hearing 
and stated that in June 2004, he had surgery that involved 
cutting his tendon and putting a screw in his ankle.  This 
caused him to have no movement in his ankle.  He was required 
to order wider shoes and he was taking medication for burning 
pain.  He could not wear regular shoes because the shoes 
would irritate his tendon.  He stated that his ankle was 
worse now than before the surgery.  He stated that the doctor 
told him that he needed to get another job because his feet 
were not good and he had back problems and ankle problems.  
He also stated that being on concrete was not good for him.  
The doctors noticed that he had an abnormal gait on his lift 
side.  He clarified that he had a little movement in his left 
ankle, but not much.  He did not have side movement of the 
left ankle.  At the time of the hearing, he was not going to 
work and his sick leave was used up.

In March 2005, the veteran underwent a VA examination.  The 
examiner noted that the veteran underwent surgery in June 
2004, which consisted of left posterior tibial tendon 
reconstruction and a calcaneal osteotomy.  The surgery healed 
well.  Postoperative X-rays showed good healing of the bone.  
The veteran had continued to have pain in the ankle and a 
very limited range of motion.  He stated that the ankle was 
in a short leg cast for the first three to four months after 
surgery and then he changed to a walking orthosis.  He 
continued to have significant pain with weight bearing and 
did not do any weight bearing without the orthosis.  He had 
also been ambulating with a cane to help with his balance.  
He noted a fairly severe burning sensation on the medial 
portion of the ankle especially when he attempted to bear 
weight.  He felt that his pain level was worse since the 
surgery.  He stated that his job required him to stand eight 
to 10 hours per day and he had not returned to work since the 
June 2004 surgery.  He was able to walk less than one block 
because of the foot pain.

Physical examination revealed that the veteran used a cane in 
the right hand and had a limp on the left lower extremity.  
There was a walking orthosis used to immobilize the left foot 
and ankle.  With the orthosis removed, the veteran did not 
bear any weight on the left leg when getting on or off the 
examination table.  There was tenderness along the medial 
malleolus and slight tenderness along the mortise of the 
ankle.  The passive range of motion of the ankle was 
dorsiflexion to zero degrees, plantar flexion to 45 degrees, 
and inversion and eversion to 10 degrees each.  Active motion 
was dorsiflexion to zero degrees, plantar flexion to 20 
degrees, and inversion and eversion to less than 10 degrees.  
He had general motor weakness of the foot and ankle secondary 
to pain.  Perineals strength was 3/5, anterior tibialis was 
4/5, gastrocnemius was 4/5 and inversion was normal.  When 
testing the anterior tibialis, the veteran complained of pain 
in the achilles tendon area.  When the veteran was asked to 
perform repetitive motion, he was only willing to move the 
ankle from zero to 20 degrees in plantar flexion.  He did not 
have any loss of motion or increased pain in this slight arch 
of motion.  There was normal sensation with sharp and dull 
and with the Weinstein filament.  Pulses were normal and 
there was no edema.  The diagnosis was chronic left ankle 
pain with multiple surgeries and internal fixation screws.  
The veteran had some arthritis in the mid foot area reported 
on old X-rays.  The examiner opined that much of the 
veteran's current pain was a result of postoperative scarring 
and the transfer of the tendons that he had on the medial and 
lateral side of his ankle.  His prognosis was guarded at the 
time.  The examiner noted that the veteran should seek other 
employment that did not require any prolonged standing.  It 
was very unlikely that he would ever be able to return to the 
type of work that he was doing prior to the last surgery.  An 
MRI was conducted and revealed extensive post surgical 
changes that involved bony structures as well as medial and 
lateral soft tissues.  An X-ray of the left foot was 
conducted and revealed a healed calcaneal fracture with a 
metallic screw.  There was a benign bone island recognized in 
the calcaneum and no change.

An April 2005 VA outpatient medical record showed that the 
veteran had sensation intact about the foot in the sural, 
saphenous, deep peroneal, superficial peroneal, and plantar 
aspects of the foot.  He had 3/5 posterior tibial tendon 
strength and normal dorsalis pedis pulse.  He skin was not 
tender to palpation.  The diagnosis was status post posterior 
tibialis tendon reconstruction now with subtalar arthritis.  
An X-ray of the left ankle revealed large sclerotic benign 
bone island anteriorly.  There was status post open reduction 
internal fixation calcaneus with a screw laced inferiorly 
across satisfactorily healed and aligned fracture deformity.  
There was also mild degenerative joint disease of the ankle 
joint.  Based on the examination, the physician released the 
veteran back to work.

In May 2005, the RO increased the veteran's rating for his 
left ankle disability to 30 percent, effective December 1, 
2004.

In September 2005, the veteran testified during a travel 
board hearing at the RO before the undersigned Veterans Law 
Judge and stated that he had a lot of pain in his left ankle.  
He had an appointment that month to have a joint fusion and 
he would not have practically any movement in his joint after 
the joint fusion.  He had missed work since June 2004 until 
April 2005 because of his ankle.  He was not able to maintain 
employment because of his disabilities, but was not able to 
stop working.

In September 2005 a triple arthrodesis was performed on the 
left ankle.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

5010
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005)

The shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; 38 C.F.R. § 4.45 (2005)



5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 
etc.). When however, the limitation of motion of 
the specific joint or joints involved is 
noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints 
affected by limitation of motion, to be combined, 
not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of 
limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint 
groups, with occasional incapacitating 
exacerbations
20

With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint 
groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º

38 C.F.R. § 4.71, Diagnostic Code 5270 (2005)

5271
Ankle, limited motion of:

Marked
2
0

Moderate  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005)

5272
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
2
0

In good weight-bearing position
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2005)

5273
Os calcis or astragalus, malunion of:

Marked deformity
2
0

Moderate deformity  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2005)

5274
Astragalectomy  
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5274 (2005)

For the period June 27, 1994, to November 30, 2004, the Board 
finds that an evaluation in excess of 20 percent for the 
veteran's left ankle disability is not warranted.  As such, 
the Board notes that a higher rating would require the 
veteran's left ankle joint to be ankylosed.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  According to the medical 
evidence of record, the veteran's plantar flexion of the left 
ankle ranged from 20 degrees to 35 degrees during this time 
period.  The dorsiflexion of his left ankle ranged from zero 
degrees to 25 degrees.  Inversion and eversion of the left 
ankle were both to 10 degrees.  Although the veteran had no 
dorsiflexion of his left ankle in January 2001 and June 2003, 
this lack of range of motion was not consistent during this 
time period, as he was found to have five degrees of 
dorsiflexion in July 2003 and 25 degrees of dorsiflexion of 
the left ankle in May 2004.  Further, in January 1998, the 
veteran was found to have no ankylosis of the left ankle.  As 
the veteran was not found to have a consistent loss of motion 
in dorsiflexion to a significant degree in the left ankle 
from June 27, 1994, to November 30, 2004, an evaluation in 
excess of 20 percent for his left ankle disability is not 
warranted.

For the period December 1, 2004, to September 20, 2005, the 
Board finds that an evaluation in excess of 30 percent for 
the veteran's left ankle disability is not warranted.  The RO 
awarded a 30 percent rating stating that although the ankle 
was not ankylosed, there was essentially no dorsiflexion.  
This was obviously a sympathetic grant of benefits and was 
not based on a strict reading of the regulations, because a 
rating of 30 percent for an ankle disability requires 
ankylosis of the ankle joint in plantar flexion, between 30º 
and 40º, or in dorsiflexion, between 0º and 10º; this was not 
present at the time of the grant of 30 percent.  According to 
the March 2005 VA examination, the veteran's active range of 
motion of the left ankle was limited to 20 degrees in plantar 
flexion and zero degrees in dorsiflexion.  Inversion and 
eversion was limited to less than 10 degrees each.  Hence, 
the veteran's left ankle was not found to be ankylosed 
according to the criteria required for an evaluation of 30 
percent, nor was he found to be ankylosed with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2005).  The Board will not, 
however, reverse the RO's decision to award a 30 percent 
during this period.  Therefore, for the period December 1, 
2004, to September 20, 2005, an evaluation in excess of 30 
percent for the veteran's left ankle disability is not 
warranted.


ORDER

1.  For the period June 27, 1994, to November 30, 2004, an 
evaluation in excess of 20 percent for the veteran's left 
ankle disability is denied.

2.  For the period December 1, 2004, to September 20, 2005, 
an evaluation in excess of 30 percent for the veteran's left 
ankle disability is denied.



REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of entitlement to service connection for a back 
condition as secondary to service-connected bilateral pes 
planus and entitlement to an evaluation in excess of 30 
percent for a left ankle disability, for the period 
commencing September 21, 2005.

The Board notes that the veteran is requesting service 
connection for a back condition as secondary to his service-
connected bilateral pes planus.  In September 2002 and March 
2003, the veteran was afforded VA examinations to determine 
whether the veteran's back condition was related to his 
service-connected bilateral pes planus.  The Board notes that 
the VA examiners opined whether the veteran's back condition 
was related to his bilateral pes planus, but not whether the 
veteran's bilateral pes planus aggravated the veteran's 
nonservice-connected back disability.  The United States 
Court of Appeals for Veterans Claims has held that where a 
veteran's service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).  Therefore, the RO should afford the veteran a VA 
examination to determine whether his service-connected 
bilateral pes planus aggravated his nonservice-connected back 
condition.

The Board also notes that on September 21, 2005, the veteran 
underwent a left triple arthrodesis of the left ankle and 
removal of deep hardware of the left calcaneus.  Since that 
operation, the veteran has not been afforded a VA examination 
to determine the severity of his left ankle disability.  In 
addition, his medical records showing treatment since the 
September 2005 operation are not of record in the claims 
folders.  Therefore, the Board finds that the veteran's 
private and VA medical records pertaining to his left ankle 
since September 21, 2005 should be obtained and associated 
with the claims folders.  In addition, the veteran should be 
afforded a VA examination to determine the severity of his 
left ankle disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or private, 
which have treated him for his left ankle 
disability since September 2005.  After 
the veteran has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folder.  All 
attempts to procure these records should 
be documented in the file.  If the RO 
cannot obtain these records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that 
they are provided the opportunity to 
obtain and submit the records for VA 
review.

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran's service connected 
bilateral pes planus at least as likely 
as not caused or aggravated the veteran's 
back condition, to include degenerative 
disc disease at L3-L4.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folders must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is requested to identify all 
existing back pathology and indicate 
whether any of the nonservice-connected 
back disorders are caused or aggravated 
by the service-connected bilateral pes 
planus.  Adequate reasons and bases are 
to be provided with any opinion rendered.

3.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
left ankle disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folders must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

All indicated testing, including X-rays 
and range of motion studies, should be 
accomplished, and the examiner should 
identify all left ankle pathology found 
to be present.  The examiner must either 
rule in or exclude diagnoses of ankylosis 
of the left ankle.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's left ankle 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


